DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 4 is objected to because of the following informalities: “wherein a central axis of an inner bore of the upper plate (hereinafter referred to as "upper inner bore axis") lies non-coaxially with a central axis of an inner bore of the lower plate (hereinafter referred to as "lower inner bore axis")” should be replaced with -- wherein a central axis of an inner bore of the upper plate  or upper inner bore axis lies non-coaxially with a central axis of an inner bore of the lower plate or lower inner bore axis--, because the terms or phrases in parentheses are the alternative ways of expressing the limitation in front of them. Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent No. 6,783,038).

Though Xu et al. does not particularly teach an intermediate plate whose inner surface or bore surface defines a first inclined portion, a second inclined portion and a third inclined portion in the manner as claimed. However, since the sliding gate structure of configuration of Xu et al. achieves substantially the same results of reducing clogging, turbulence and erosion of the sliding gate components as the instant claimed sliding nozzle, absent any evidence to the contrary the sliding nozzle of Xu et al.  is functionally equivalent or an obvious variation of the instant claimed sliding nozzle. Furthermore, it is well settled that motivation to alter the configuration of a component shown by the applied art without materially affecting the operation of the claimed apparatus would have been a modification obvious to one of ordinary skill in the art at 
the time the invention was made. Also see MPEP 2144.04 IV.B. 

Regarding claim 4, Xu et al. in figure 23, 26 and 33 for example shows a sliding nozzle in which a central axis of an inner bore of the upper plate (1030/2030) lies non-coaxially with a central axis of an inner bore of the lower plate (1050/2050); and the lower inner bore axis is offset on the slidingly closing directional leading-side with respect to the upper inner bore axis. 

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent No. 6,783,038) as applied to claim 1 above, and further in view of Hill (US Patent No. 4,641,768).
Xu et al. fails to teach a refractory member installed to at least one of the upper plate and an upper nozzle located above the upper plate and configured to inject gas into an inner bore of the at least one of the upper plate and the upper nozzle.
 However Hill teaches a sliding gate assembly for controlling the flow or a molten metal in a teeming apparatus that comprises a gas injection means including a mountain plate (18, that is commonly made of a refractor material, see column 3, lines 45-60 and figures 5A-6) and gas passage (40, see column 3, lines 45-60 and figures 5A-6) installed to at least one of the upper plate (16a, see column 3, lines 45-60 and figures 5A-6) and an upper nozzle (see figures 5A-6) located above the upper plate and .

Allowable Subject Matter
6.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Xu et al. differs from the instant claimed invention by failing to teach and/or adequately suggest: inner bore dimension of an intermediate plate ≥ the inner bore dimension of the upper plate, and respective sliding directional inner bore dimensions of the lower plate and the intermediate plate in a region where the lower plate and the intermediate plate are in sliding contact with each other satisfy the following relation: the inner bore dimension of lower plate ≥ the inner bore dimension of the intermediate plate; and thereby allowing the instant claimed sliding nozzle arrangement  the effectiveness for suppressing turbulence of a molten steel stream and adhesion and deposition of metal oxides on the inner bore wall surfaces.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.


/M.A/           Examiner, Art Unit 1733     
/SCOTT R KASTLER/           Primary Examiner, Art Unit 1733